September 29, 1927, defendant leased the premises in dispute from Frank H. Miller for the term of five years from and after August 1, 1927, at a rental of $300 a month, payable in advance. This lease expired August 1, 1932.
After the expiration of this lease, defendant continued to hold, use and occupy the premises, but paid a reduced rental therefor which was received and accepted by the landlord. Miller subsequently leased the premises to plaintiff.
Defendant, holding over after the expiration of his lease, became a tenant by sufferance, that is, a tenant who came into possession rightfully, by permission of the owner, and continued to occupy the premises after the expiration of his lease. 1 Coke on Littleton, p. 57b; 2 Blackstone Commentaries, p. 150.
Under the lease, the rental was payable by defendant monthly in advance, and, under 3 Comp. Laws 1929, § 13492, all estates by sufferance may be terminated by a three months' notice to quit; and "when the rent reserved in a lease is payable at periods of less than three months, the time of such notice shall be sufficient if it be equal to the interval between the times of payment."
The notice of January 30, 1935, to defendant to quit and surrender the premises on or before March 1, 1935, was sufficient. The notice of March 15, 1935, to quit or pay the rent due was served after this suit was brought. Defendant paid no rent thereafter. No suit was brought to recover rent after this second notice. There was no election of remedies, waiver or estoppel.
We find no error in the judgment of the trial court which is affirmed, with costs.
TOY, NORTH, FEAD, WIEST, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred. *Page 682